Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors KBW,Inc.: Weconsent to theincorporation by referencein the registration statement on Form S-8 of KBW, Inc. of our report dated March30, 2007, with respect tothe consolidated statements of financial condition of KBW,Inc.as of December31, 2006 and 2005 and the related consolidated statements of income, changes in stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2006, which report appears in the December 31, 2006 annual report of Form 10-K of KBW, Inc.and to the reference to our firm under the heading "Experts" in theregistration statement. /s/KPMG LLP New York, New York April23, 2007
